Cooley, J.
This case presents the question whether, where one interferes with the property of a deceased person and sells a portion thereof without right, and is afterwards appointed administrator on the estate of such deceased person, he will be estopped by his prior acts from recovering the property for the estate.
*286The plaintiff in error insists that he is; and he calls onr attention to a considerable list of judicial decisions in which it has been held, that when one is appointed administrator on the estate of a deceased person, his title relates back to, and takes effect from, the date of the death of the intestate. And the inference he deduces from these cases is, that the legal effect of whatever is done by the person thus appointed intermediate the death of the intestate and his own appointment, is precisely the same as though he had held letters of administration at that time.
The doctrine of relation is a familiar and important one, and, indeed, is quite necessary to the protection of the interests of the estate. But this necessity is the reason upon which it rests, and it is no part of its purpose to legalize lawless acts which may, and generally would, work the estate a prejudice.
Under our probate system, an administrator is a mere officer of the law, who has title to the assets for the purpose of collecting and disposing of the same for the benefit of creditors and the next of kin. When he receives his letters, his title is correctly said to relate back to the death of the intestate; but it is an official title, and his being clothed with it cannot make good the prior acts which he has not assumed to do officially, but in a different capacity from that in which he is now acting. One man appointed .administrator cannot have less powdr than any other man would have had if he had received the same appointment; the force and effect of his letters cannot be limited and restrained by his previous acts in his private character, any more than the official authority of a .sheriff or any other public officer can be limited and restrained by what he may have, done as an individual previous to his election. On his appointment, the administrator becomes vested «officially, and for the purposes of the trust, with all such *287title as his intestate had to the personalty at his death; and he is neither obliged to, nor has he the right, to recognize, validate, and bind the estate by the unauthorized acts which have been done to the prejudice of the estate by any one while the title was in abeyance.
The doctrine of executor de son tort is alluded to as having some bearing, but it is a doctrine not permissible in our system. Our law looks to the interest of the estate, and employs the administrator as a mere instrument to guard, defend, and advance that interest. To apply the doctrine of estoppel as between the administrator and one whom, as an individual, he may have dealt with improperly, would be to treat the administrator as more important than the. estate, — the agent as more important than the principal, — the instrument as more to be regarded than the object to accomplish which the instrument is created. In truth, the administrator is merely the representative of the estate; the estate, in his person, is the party to the contracts he makes and the suits he brings; and to make the doctrine of estoppel applicable, it must be shown that the equities it rests upon are equities against the estate. But certainly there is nothing in the fact that a man is appointed administrator, who has previously misconducted himself, which can justly raise against the estate any equities, or which can justly deprive the creditors or next of kin of any of their rights in its assets.
~We do not deem it necessary to examine this subject in detail, because we regard the previous decisions in Cullen v. O’Hara, 4 Mich., 138, and Morton v. Preston, 18 Mich., 71, as conclusive upon it; and we have only alluded in very general terms to what seem to us the obvious reasons on which those cases rest
The judgment must be affirmed, with costs.
The other Justices concurred.